Citation Nr: 0845139	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 
including as secondary to diabetes mellitus, type 2.

2.  Entitlement to service connection for disability 
including arthritis of both wrists, both ankles, and right 
knee.

3.  Entitlement to a separate compensable evaluation(s) for 
peripheral neuropathy of all upper and lower extremities.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case was brought before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of the appeal, 
jurisdiction was transferred to the Montgomery VARO.

Certain actions have taken place during the course of the 
appeal which have somewhat changed the focus and specifics of 
the pending claims.  For instance, in a January 2004 
supplemental statement of the case, the RO found that the 
veteran was essentially already service-connected for 
peripheral neuropathy as secondary to diabetes mellitus and 
recharacterized the issue as entitlement to a separate 
compensable evaluation for peripheral neuropathy.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  Additional medical evidence was submitted at the 
time of the hearing, along with a waiver of RO consideration. 

In a decision in October 2007, the Board dismissed the appeal 
with regard to entitlement to service connection for a 
bilateral eye disorder secondary to diabetes mellitus.  The 
Board remanded the issues shown on the front cover for 
further development. 

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling; diabetes 
mellitus, type II with neuropathy, rated as 20 percent 
disabling under Code 7913; residuals, moderate shell fragment 
wounds of Muscle Group XIX, rated as 10 percent disabling; 
residuals, moderate shell fragment wounds to Muscle Group 
XXII, neck, rated as 10 percent disabling; bilateral 
defective hearing, rated as 10 percent disabling; tinnitus, 
rated a 10 percent disabling; and superficial scars from 
residuals of shell fragment wounds to the right leg and left 
arm, and erectile dysfunction secondary to diabetes mellitus, 
each rated as noncompensably disabling.  The veteran is also 
in receipt of special monthly compensation on account of loss 
of use of a creative organ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evaluation of peripheral neuropathy

The veteran is entitled to have all identified and documented 
service-connected peripheral neuropathy rated under the 
appropriate codes; he is at the very least also entitled to 
know what alternative pertinent Codes may be and the 
parameters thereof.  The law (section 5103(a)) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); cf. Overton 
v. Nicholson, 20 Vet. App. 427, 441 (2006) (in an increased 
rating claim the veteran had notice of the evidence needed to 
substantiate the claim where he was told that to substantiate 
the claim he needed evidence showing that the disability had 
increased in severity).

Diagnostic Code 7913 provides that diabetes mellitus 
manageable by restricted diet only warrants a 10 percent 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

However, Note (1) to Code 7913 states that compensable 
complications of diabetes will be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  [Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913].  
Thus, it must be determined if the neuropathy, in each of the 
involved extremities, is or is not at a compensable level 
before simply relegating it to the rating assigned for the 
primary diabetes under 7913.

Peripheral neuropathy of the right and left upper extremities 
may be rated as 0 percent disabling by analogy under 
Diagnostic Code 8599-8515.  Diagnostic Code 8599 indicates 
the condition is unlisted and is rated under a closely 
related disease or injury. 38 C.F.R. § 4.27.  Diagnostic Code 
8515 pertains to paralysis of the median nerve.  Under 
Diagnostic Code 8515, a 10 percent rating is for application 
when there is mild incomplete paralysis of the median nerve. 
A 30 percent rating is for application when there is moderate 
incomplete paralysis.  A 50 percent rating is provided for 
severe incomplete paralysis.  A maximum 70 percent evaluation 
is warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

Separate 10 percent ratings may be available under Diagnostic 
Code 8621 for neuritis of the external popliteal nerve 
(common peroneal), involving motion of the foot and toes, 
analogous to mild incomplete paralysis of that specific 
nerve.

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8521, 8621, 8721.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

As noted in the 2007 Board action, a January 2001 treatment 
record from Birmingham VA Medical Center (VAMC), included an 
assessment of diabetes mellitus feet.  An April 2001 record 
concluded that there was evidence of polyneuropathy in the 
left upper extremity compatible with diabetic neuropathy. 
Other records from Birmingham VAMC included a diagnosis of 
diabetic peripheral neuropathy.  On the Alabama DDS 
supplement to disability report, the veteran reported that he 
had peripheral neuropathy in both feet.  

Based on the medical evidence of record, and as noted in the 
prior remand action, the Board considered that the nature and 
severity of the veteran's upper and lower extremity diabetic 
peripheral neuropathy was unclear and returned the case for a 
pertinent VA neurological examination.  

A VA examination was undertaken in June 2008 as a specific 
response to that inquiry.  However, the examiner merely 
acknowledged the above data, reiterated that peripheral 
neuropathy had been confirmed, and thus inexplicably 
concluded that further examination was unnecessary.  

Perhaps the question asked the physician was unclear, but the 
stated first two of these three conclusions were already 
stipulated in the separate grant.  And the specific clinical 
findings which might have addressed the third of the 
conclusions were limited to a general overview discussion of 
multiple finger numbness to the knuckles with some tingling 
dysesthesia and numbness on the bottoms of the feet with 
tingling dysesthesia, and a summary conclusion that there was 
lack of severe atrophy or paralysis of the (unidentified) 
impacted nerves.  The functional impacts of any of these were 
not addressed.

In any event, while much of the 2008 medical evaluation is 
quite helpful and responsive, it does not fully address 
and/or fulfill the requirements of the mandate to get current 
findings so that now separately rated disability can be 
adequately and appropriately addressed under pertinent 
regulations and Codes.  The subsequent SSOC merely cited some 
pertinent Codes and concluded that the modest clinical 
findings of record simply did not qualify for rating other 
than under the generic diabetic Code 7913.  

And whether or not the disabilities are eventually combined 
with that identified in Code 7913, before that can take 
place, the veteran is entitled to consideration both of 
contemporary and complete clinical data, and a reasoned, in-
depth comparison to each of those pertinent regulations which 
may be applied for compensation purposes.

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of that pending issue.  
Moreover, if additional facets of the prior remand can be 
fulfilled, and/or if their lack of fulfillment was not due to 
fault on the part of the veteran, as was the case herein, the 
veteran is entitled to have this undertaken (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

Applicable law requires VA to deem an examination necessary 
under certain circumstances, including that the file does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
McClendon v. United States, 20 Vet. App. 79 (2006). 

Therefore, the Board finds that the veteran must be 
rescheduled for a VA examination in order to obtain the 
necessary current neurological information so as to 
appropriately rate all of his already service-connected 
neurological impairments. 


Service Connection: Hypertension

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service- 
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected. 38 C.F.R. § 3.310(b) (2007).  "Contributing" 
causes or one disability's impact upon another disability may 
take many forms, none of which has been addressed in medical 
expert opinions in this case.

The veteran believes that his hypertension is secondary to 
his diabetes mellitus as has indicated that he had been told 
this by physicians who have seen him in the past. 

As noted in the 2007 Board action, the record shows that the 
veteran has been simultaneously treated for his diabetes 
mellitus and hypertension.  Records from 1996 to 2002 records 
from Dr. M. R. B., included a March 1998 record in which the 
veteran indicated that he had occasional episodes of feeling 
his heart flutter for an hour or two, especially when his 
blood sugar was higher.  Other private medical records, as 
well as VA out patient treatment records, showed continuous 
treatment for hypertension and diabetes mellitus.  The Board 
notes that whether the appellant's hypertension was caused or 
aggravated by the veteran's service-connected diabetes 
mellitus is a medical question, in which a medical opinion 
was necessary.

In the Board's earlier remand, the examiner was asked to 
opine (1) as to whether the veteran's diabetes mellitus had 
caused or (2) had any other impact on his hypertension, and 
further, to (3) identify any cardiovascular symptoms and 
disabilities which may have been so impacted by the diabetes.

The VA examiner in 2008, described his hypertension as having 
appeared about the same time as his diabetes, although 
perhaps somewhat later.  It was further opined that because 
of his normal urine microalbumin for years after the 
development of hypertension, this indicated that his 
hypertension was not secondary to the microvascular disease 
of his diabetes.  It was further concluded that there was no 
evidence that his hypertension was aggravated by his diabetes 
but no medical basis for that conclusion was offered. 

Nonetheless, the examiner finally noted that he had had 
"cerebrovascular disease with a previous stroke leaving him 
with residual left facial weakness as well as mild left 
extremity weakness"; and that "his diabetes is a clear-cut 
contributing cause for the development of cerebrovascular 
disease and, therefore, as likely as not caused his stroke".

Thus, in assessing his claim, it appears that even if 
accepting for argument's sake the afore-cited opinion that 
the diabetes may not have directly caused his hypertension 
[whether it may have otherwise impacted it being another 
question], it did in fact cause his underlying cardiovascular 
problems and specifically caused his stroke.  

Accordingly, it appears that there remains a valid question 
as to the contributory impact, as opposed to direct 
causation, there may be between the two disabilities which 
could be entirely ample and satisfactory for a secondary 
grant.  This has not been yet fully addressed.


Service Connection: 
Arthritis of bilateral wrists, bilateral ankle, and right 
knee.

Service treatment records in August 1967 that showed that the 
veteran was treated for a right foot abrasion.  He was 
awarded the Purple Heart for multiple fragment wounds in 
January 1968.  A January 1968 record indicated that the 
veteran had well-healed fragment wounds, among other places, 
in his left upper arm, right leg, and ankle.  A February 1968 
record noted that the veteran fell down the stairs, in which 
his back was evaluated.  On May 1969 separation examination, 
the veteran indicated that he had foot trouble. 

Post service, an October 1969 x-ray revealed right ankle 
sprain.  An August 1976 record reported complaints of right 
lower extremity pain.  A December 2001 record included a 
longstanding history of polyarticular degenerative arthritis.  
On May 2002 VA examination, the veteran indicated that he 
injured his wrists and ankles when he jumped out of 
helicopters while serving in Vietnam.  Approximately in 1994, 
he had his right wrist fused and then in December 2001 he had 
his left wrist fused.  He also indicated that he had pain and 
swelling in both ankles since Vietnam and an October 2001 x-
ray showed degenerative arthritis of both ankles.  The 
assessment included generalized degenerative joint disease, 
severe, involving the ankles, wrists, and knees.  

An October 2004 VA examination found generalized degenerative 
joint disease, status post two wrist fusions, status post 
orthopedic evaluation and need for right ankle fusion 
(confirmed by x-rays).  The VA examiners did not then address 
whether or not the veteran's generalized arthritis of the 
bilateral ankles, wrists, and knees were related to an event 
or injury in service.  Therefore, the Board believed that 
further medical inquiry was necessary and the case was 
remanded for such an evaluation.

The report of the 2008 VA examination is of record.  At that 
time, the examiner apparently reviewed some of his records, 
and accepted his history as to other problems particularly 
with regard to a back injury  The examiner concluded that his 
degenerative joint disease of the lumbar spine, status post 
discectomy, with a history of back pain in and since service, 
and evidence of radiculopathy, was such that it was opined 
that his current back disability has been predisposed by the 
military injury.  [It is noteworthy that during the course of 
the appeal, the veteran withdrew his claim for service 
connection for the current back disability so that issue is 
unfortunately not now a part of the current appellate 
consideration].

Nonetheless, noting a purported lack of combat 
notwithstanding the nature of his service including the award 
of the Purple Heart, the VA examiner in 2008 dismissed any 
pertinent in-service trauma, distinguished any wrist, ankles 
and knees disabilities from his back problems, and opined 
that they were probably not associable with his in-service 
back injury but rather the wear and tear over the years and 
his weight.  

There was no opinion rendered as to the impact any of his 
other service-connected disabilities may or may not have had 
on his wrist, ankle and knee problems.  

In fact, given the omissions in the examiner's listing of his 
service-connected disabilities at the start of the 
examination, the examiner may not have been fully aware of 
just what was and was not already service-connected, e.g., in 
addition to service-connected residuals of shell fragment 
wounds involving Muscle Groups XIX and XXII, he also has 
service connection for residuals of shell fragment wounds to 
the right leg and left arm.  

Importantly, any possible association between these and his 
functional disabilities including arthritis in those and 
other areas was not addressed in the opinion.



Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    Any additional evidence he may have 
with regard to care for the claimed 
disabilities including physician's 
comments as to any associative 
relationship to service and his service-
connected disabilities, should be 
acquired; VA should assist as feasible.

2.  The veteran should be scheduled for 
cardiovascular, neurological and 
orthopedic examinations by physicians who 
have not previously examined him to 

    (a) determine the nature and extent of 
any association between his service 
experiences; and/or his service-connected 
problems and current disabilities 
including hypertension and disabilities 
including arthritis involving both wrists, 
both ankles, and his right knee.  

    (b) Consideration should be given to 
the nature of his sensory changes due to 
diabetes, as well as the orthopedic 
involvements of acknowledged in-service 
injuries and his other claimed 
disabilities.  

    (c) An opinion should be rendered as to 
whether the diabetes or hypertension are 
in any way impacting one another, and 
specifically, 

    (d) how the diabetes can be considered 
to have caused his underlying 
cardiovascular problems and ultimately led 
to his strokes and not have had impacted 
on his essential hypertension, one of the 
several pivotal components of that 
underlying subset of cardiovascular 
difficulties;  

    (e) and how service injuries to his 
back may have caused his current back 
arthritis yet not have impacted his other 
orthopedic problems in various joints, 
some of which were injured at the same 
time or otherwise in service, and some of 
which include already service-connected 
residuals.   

    (f) The neurological evaluator should 
determine the exact nature and extent of 
all symptoms of his peripheral neuropathy 
of all upper and lower extremities, in 
detail, using all appropriate measurements 
and evaluative techniques.  

    (g)  The examiners should all have 
available all of the evidence of record, 
and a complete rationale for all opinions 
expressed should be provided.  

    (h) As to each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service, or arose after 
service and has been either caused or 
aggravated beyond its previous baseline 
level of disability by a service-connected 
disability or treatment therefor, or 
whether such a causation or aggravation 
relationship is unlikely (i.e., less than 
a 50-50 probability).  

    (i) Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (j) Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

(3)  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

(4)  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection and increased 
rating for peripheral neuropathy disability in 
all extremities on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.  
The veteran need do nothing further until so 
notified 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

